EXHIBIT 10.1

 

SETTLEMENT AGREEMENT

 

THIS SETTLEMENT AGREEMENT (this “Agreement”), dated as of April 20, 2010, is
made by and between AVI BioPharma, Inc., an Oregon corporation with its
principal executive office located in Bothell, Washington (“AVI” or the
“Company”), and George W. Haywood (“Mr. Haywood”), Cheryl Haywood
(“Ms. Haywood”), Rockall Emerging Markets Master Fund Limited (the “Fund”),
Meldrum Asset Management, LLC (“Meldrum”), Con Egan (“Mr. Egan”) and Conor
O’Driscoll (“Mr. O’Driscoll”) (“Mr. Haywood”, “Ms. Haywood”, the “Fund”,
“Meldrum”, “Mr. Egan” and “Mr. O’Driscoll” each a “Shareholder Party” and,
collectively, the “Shareholder Group”) (each of the Company and the Shareholder
Group, a “Party” to this Agreement, and collectively, the “Parties”).  Leslie
Hudson (“Hudson”) is executing this Agreement solely for the purpose of his
agreement with the provisions set forth in Section 3(a) and Section 8 and K.
Michael Forrest (“Forrest”) is executing this Agreement solely for the purpose
of his agreement with the provisions set forth in Section 3(e).

 

WHEREAS, the Shareholder Group may be deemed to beneficially own shares of
common stock of AVI (the “Common Stock”) totaling, in the aggregate, 13,371,529
shares, or approximately 11.9% of the Common Stock issued and outstanding on the
date hereof;

 

WHEREAS, on March 16, 2010, Mr. Haywood, Ms. Haywood and Meldrum requested that
the Company call a special shareholders meeting to (i) remove certain members of
the Company’s board of directors (the “Board”) and (ii) elect new directors to
the Board to fill vacancies left by the removal of directors; and

 

WHEREAS, the Company and the Shareholder Group have agreed that it is in their
mutual interests to enter into this Agreement to set forth, among other things,
the parties’ mutual understanding relating to the 2010 annual meeting of
shareholders (the “2010 Annual Meeting”) and other related personnel matters.

 

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, and agreements contained herein, and other good and valuable
consideration, the Parties mutually agree as follows:

 

1.  Representations and Warranties of the Shareholder Group. The Shareholder
Group represents and warrants to the Company that (a) this Agreement has been
duly authorized, executed and delivered by the Shareholder Group, and is a valid
and binding obligation of the Shareholder Group, enforceable against the
Shareholder Group in accordance with its terms, except as enforcement thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles; and (b) the execution of
this Agreement, the consummation of any of the transactions contemplated hereby,
and the fulfillment of the terms hereof, in each case in accordance with the
terms hereof, will not conflict with, or result in a breach or violation of the
organizational documents of the Shareholder Group as currently in effect.

 

2.  Representations and Warranties of the Company. The Company hereby represents
and warrants to the Shareholder Group that (a) this Agreement has been duly
authorized, executed and delivered by the Company, and is a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally

 

1

--------------------------------------------------------------------------------


 

affecting the rights of creditors and subject to general equity principles;
(b) the execution of this Agreement, the consummation of any of the transactions
contemplated hereby, and the fulfillment of the terms hereof, in each case in
accordance with the terms hereof, will not (1) conflict with, result in a breach
or violation of, constitute a default (or an event which with notice or lapse of
time or both could become a default) under or pursuant to, result in the loss of
a material benefit or give any right of termination, amendment, acceleration or
cancellation under, or result in the imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to any law, any order of any court or other agency of
government, the Company’s Third Restated Articles of Incorporation (as amended)
(the “Restated Articles”), the Company’s First Restated Bylaws (the “Restated
Bylaws”), or the terms of any indenture, contract, lease, mortgage, deed of
trust, note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which the Company is a party or bound or to which its
property or assets is subject or (2) trigger any “change of control” provisions
in any agreement to which the Company is a party; and (c) no consent, approval,
authorization, license or clearance of, or filing or registration with, or
notification to, any court, legislative, executive or regulatory authority or
agency is required in order to permit the Company to perform its obligations
under this Agreement, except for such as have been obtained.

 

3.  CEO Resignation; Board Matters; Nominations at 2010 Annual Meeting.

 

(a)           Simultaneously with the execution of this Agreement and the
Separation and Mutual Release Agreement by and between Hudson and the Company
attached as Exhibit A hereto, Hudson hereby irrevocably resigns as the Chief
Executive Officer and director of the Company.  The Parties hereto agree and
acknowledge that the preceding sentence shall serve as Hudson’s formal
irrevocable resignation delivered to the Company and upon execution of this
Agreement and the Separation and Mutual Release Agreement, which agreement shall
be executed concurrently with the execution of this Agreement, no additional
agreement, notice or action shall be necessary to immediately effectuate such
resignation in accordance herewith.  Hudson agrees that he shall not contest or
seek to contest the validity or effectiveness of such resignation.

 

(b)           As set forth in the Separation and Mutual Release Agreement
attached as Exhibit A, the Company hereby acknowledges that Hudson will be due
certain severance payments under Section 13(d) of the Employment Agreement with
the Company, dated February 8, 2008 and the Company shall pay such amounts
promptly in accordance with the terms of such agreement.

 

(c)           Contemporaneous with the resignation of Hudson as the Chief
Executive Officer, the Company will appoint J. David Boyle II, the Company’s
current Senior Vice President and Chief Financial Officer as the Company’s
interim Chief Executive Officer.  The Company agrees that a permanent
replacement Chief Executive Officer will not be made or approved by the Board
until after the 2010 Annual Meeting, provided that the Company may conduct a
search for a permanent Chief Executive Officer prior to such time.

 

(d)           The Parties acknowledge that the Board has amended, subject to the
execution of this Agreement by the Parties, (i) Section 3.2 of the Restated
Bylaws to provide that the number of directors of the Company shall be a minimum
of one (1) and a maximum of seven (7) as determined from time to time by the
Board and that the Board has determined to set the number at seven (7), and
(ii) Section 3.10 of the Restated Bylaws to clarify that a director appointed by
the directors to fill a vacancy shall fill the term of the director whose seat
he or she is succeeding.

 

(e)           Simultaneously with the execution of this Agreement and
immediately prior to the effectiveness of the amendment to Section 3.2 of the
Restated Bylaws, Forrest hereby irrevocably resigns as a director of the
Company.  The Parties hereto agree and acknowledge that the preceding sentence
shall serve as Forrest’s formal irrevocable resignation delivered to the Company
and no additional agreement, notice or action shall be necessary to immediately
effectuate such resignation in accordance

 

2

--------------------------------------------------------------------------------


 

herewith.  Forrest agrees that he shall not contest or seek to contest the
validity or effectiveness of such resignation.

 

(f)            Simultaneously with the execution of this Agreement, the Board
and the Nominating and Corporate Governance Committee of the Board (the
“Nominating Committee”) shall appoint Anthony Chase (the “New Director”) to
serve as a director of the Company to fill the vacancy created by the Hudson
resignation and to serve in such capacity for the remainder of Hudson’s term or
until his successor is duly elected and qualified, subject to the terms of this
Agreement.  The Parties acknowledge that each of the Nominating Committee and
the Board has in good faith, reviewed and approved the credentials of Anthony
Chase and in the exercise of its fiduciary duties, concluded that such candidate
has business experience in such areas as would reasonably be expected to enhance
the Board, and the Nominating Committee recommended to the Board that it
appoint, and the Board appointed, the New Director to fill the vacancy on the
Board created by Hudson’s resignation and the Board has appointed the New
Director to serve as a member of the Nominating Committee immediately upon his
appointment to the Board.  The New Director also shall be eligible to be a
member of any other committee of the Board (as the Board may determine) if he
meets any independence or other requirements under applicable law and the
rules and regulations of the Nasdaq Stock Market or other securities exchange
that the Company’s securities may then be traded for service on such committee.

 

(g)           The Parties acknowledge that the Nominating Committee has
recommended to the Board, and the Board, in good faith after exercising its
fiduciary duties has determined that, in connection with the 2010 Annual
Meeting, the following persons to be included in the Company’s slate of nominees
for director shall (i) not include current directors Michael D. Casey (“Casey”)
and Christopher S. Henney (“Henney”), both of whom have previously notified the
Company of their decision not to stand for re-election of directors at the end
of their current term and (ii) shall include current directors William Goolsbee
(“Goolsbee”) and Gil Price (“Price”);

 

(h)           The New Director will be governed by the same protections and
obligations regarding confidentiality, conflicts of interests, fiduciary duties,
trading and disclosure policies and other governance guidelines, and shall have
the same rights and benefits, including (but not limited to) with respect to
insurance, indemnification, compensation and fees, as are generally applicable
to any non-employee directors of the Company.

 

(i)            The Company agrees that prior to the 2010 Annual Meeting, the
Board and all applicable committees of the Board shall not (i) increase the size
of the Board to more than seven (7) directors, (ii) make any change in the
composition of the Nominating Committee other than due to death or resignation
of a member of such committee, in which case any replacement member of such
committee shall be approved in writing by each member of the Shareholder Group,
which consent shall not be unreasonably withheld, (iii) make any change in the
Restated Bylaws or Restated Articles that adversely affects the right and
ability of shareholders to act by written consent, call for special meetings, or
remove and replace directors, or (iv) take any action that would otherwise
adversely affect the benefits to be received by the Shareholder Group from this
Agreement.

 

(j)            The Company agrees that the 2010 Annual Meeting will take place
no later than June 15, 2010, and assuming a quorum is present at such meeting,
such meeting shall not be adjourned prior to the valid election of directors in
accordance with the terms of this Agreement without the written consent of each
Shareholder Party.

 

4.  Standstill Restrictions.

 

(a)           Subject to applicable law, including Section 13(d) and (g) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), the
Shareholder Group (and each member of the Shareholder Group, acting alone or
together with any other person or group) shall not, and shall cause their

 

3

--------------------------------------------------------------------------------


 

Affiliates and Associates (as defined below) under its control or direction not
to, in any manner, directly or indirectly:

 

(i)            for a period of one (1) year from the date of this Agreement,
solicit (as such term is used in the proxy rules of the Securities and Exchange
Commission (the “SEC”)) proxies or consents to vote any securities of the
Company, or make, or in any way participate in, any “solicitation” of any
“proxy” within the meaning of Rule 14a-1 promulgated by the SEC under the
Exchange Act to vote any shares of Common Stock with respect to any matter, or
become a “participant” in any “contested solicitation” for the election of
directors with respect to the Company (as such terms are defined or used in the
Exchange Act and the rules promulgated thereunder), other than solicitations or
acting as a participant in support of all of the Company’s nominees and
proposals;

 

(ii)           for a period of one (1) year from the date of this Agreement,
deposit any Common Stock in any voting trust or subject any Common Stock to any
arrangement or agreement with respect to the voting of any Common Stock, other
than any such voting trust, arrangement or agreement solely among the
Shareholder Group;

 

(iii)          for a period of one (1) year from the date of this Agreement,
otherwise act, alone or in concert with others to control or seek to control of
the Board, or to control, or seek to control or influence the management or the
policies of the Company, other than through non-public communications with the
Board;

 

(iv)          for a period of one (1) year from the date of this Agreement,
otherwise act, alone or in concert with others to control or seek to remove any
director from the Board, other than through non public communications with the
Board; or

 

(v)           for a period of one (1) year from the date of this Agreement,
alone or in concert with others, (1) seek to call a meeting of shareholders,
(2) seek representation on the Board, or (3) initiate, propose or otherwise
solicit shareholders of the Company for the approval of shareholder proposals,
or cause, encourage, or attempt to cause or encourage any other person to
initiate any shareholder proposal, except as specifically contemplated in this
Agreement.

 

(b)           Subject to applicable law, including Section 13(d) and (g) of the
Exchange Act and Rules 10b-5, 10b5-1 and 10b5-2 under the Exchange Act, for a
period of six (6) months from the date of this Agreement:

 

(i)            Mr. Haywood and Ms. Haywood shall not, and shall cause their
Affiliates and Associates (as defined below) under their control or direction
not to, in any manner, directly or indirectly, purchase or cause to be purchased
or otherwise acquire or agree to acquire beneficial ownership (as determined
under Rule 13d-3 promulgated under the Exchange Act) of any Common Stock or
other securities issued by the Company, if in any such case, immediately after
the taking of such action, Mr. Haywood and Ms. Haywood would, in the aggregate,
collectively beneficially own more than 12% of the then outstanding shares of
Common Stock; provided that the foregoing percentage of beneficially owned
Common Stock shall not include any unexercised outstanding warrants, or shares
acquired upon exercise of such warrants, held by either Mr. Haywood or
Ms. Haywood; or

 

(ii)           the Fund, Meldrum, Mr. Egan and Mr. O’Driscoll shall not, and
shall cause their Affiliates and Associates (as defined below) under their
control or direction not to, in any manner, directly or indirectly, purchase or
cause to be purchased or otherwise acquire or agree to acquire beneficial
ownership (as determined under Rule 13d-3 promulgated under the Exchange Act) of
any Common Stock or other securities issued by the Company, if in any such case,
immediately after the taking of such action, the Fund, Meldrum, Mr. Egan and
Mr. O’Driscoll would, in the aggregate, collectively beneficially own more than
6% of the then outstanding shares of Common Stock; provided that the foregoing
percentage of beneficially owned Common Stock shall not include any unexercised
outstanding

 

4

--------------------------------------------------------------------------------


 

warrants, or shares acquired upon exercise of such warrants, held by either the
Fund, Meldrum, Mr. Egan and Mr. O’Driscoll.

 

(c)           Notwithstanding anything contained herein to the contrary, any
member of the Shareholder Group, and any Affiliate or Associate of any such
member, shall be entitled to:

 

(i)            subject to Section 5, vote their shares on any proposal duly
brought before the 2010 Annual Meeting, or otherwise vote as the Shareholder
Group or each individual member of the Shareholder Group determines in its sole
discretion;

 

(ii)           disclose, publicly or otherwise, how it intends to vote or act
with respect to any securities of the Company, any shareholder proposal or other
matter to be voted on by the shareholders of the Company (other than the
election of directors) and the reasons therefor; or

 

(iii)          propose a slate of nominees for election as directors and/or one
or more proposal(s) for consideration or approval by shareholders at the 2011
annual meeting of shareholders (the “2011 Annual Meeting”) to comply with the
advance notice provisions or other requirements of the Restated Articles or the
Restated Bylaws.

 

(d)           As used in this Agreement, the terms “Affiliate” and “Associate”
shall have the respective meanings set forth in Rule 12b-2 promulgated by the
SEC under the Exchange Act.

 

5.  Actions by the Shareholder Group.

 

(a)           At the 2010 Annual Meeting, the Shareholder Group shall vote, and
cause their respective officers, directors, employees and agents to vote, all of
the shares of Common Stock beneficially owned by him or them for (i) each of the
Company’s nominees (which nominees have been made in compliance with the terms
of this Agreement) for election to the Board and (ii) the ratification of the
appointment of the Company’s independent auditors.

 

(b)           Following execution of this Agreement by the Parties, the
Shareholder Group shall not submit any proposals or nominations for election to
the Board at the 2010 Annual Meeting and shall revoke its prior demand for a
special meeting of the shareholders and revoke all other demands previously made
to the Board.

 

(c)           Following execution of this Agreement by the Parties, the
Shareholder Group shall amend its Schedule 13D to indicate the termination of
the demand for a special meeting of shareholders and the execution of this
Agreement.

 

6.  Termination.  This Agreement shall terminate and the obligations of the
Parties under this Agreement shall cease on the earlier of the following (the
“Termination Date”):

 

(a)           at the option of the Company, upon a material breach by the
Shareholder Group of any obligation hereunder which has not been cured within 14
days after the Shareholder Group receives written notice of such breach from the
Company;

 

(b)           at the option of the Shareholder Group, upon a material breach by
the Company of any obligation hereunder which has not been cured within 14 days
after the Company receives written notice of such breach from the Shareholder
Group;

 

(c)           seven days prior to the date that a Company shareholder may first
submit a nomination for the election of directors at the 2011 Annual Meeting
pursuant to the Restated Bylaws;

 

5

--------------------------------------------------------------------------------


 

(d)           on the day that the Board publicly announces its nominees for
election as directors at the 2011 Annual Meeting; or

 

(e)           at any time, upon the written consent of all of the Parties.

 

7.  Public Announcement. The Company and the Shareholder Group shall promptly
disclose the existence of this Agreement after its execution pursuant to a joint
press release that is mutually acceptable to the parties, including a
description of the material terms of this Agreement.  Subject to applicable law,
none of the Parties shall disclose the existence of this Agreement until the
joint press release is issued.

 

8.  Releases.

 

(a)           The Shareholder Group hereby agrees for the benefit of the
Company, and, to the extent acting in such capacity, each controlling person,
officer, director, shareholder, agent, affiliate, employee, partner, attorney,
heir, assign, executor, administrator, predecessor and successor, past and
present, of the Company (the Company and each such person being a “Company
Released Person”) as follows:

 

(i)            The Shareholder Group, for themselves and for their members,
officers, directors, assigns, agents and successors, past and present, hereby
agrees and confirms that, effective from and after the date of this Agreement,
they hereby acknowledge full and complete satisfaction of, and covenant not to
sue, and forever fully release and discharge each Company Released Person of,
and hold each Company Released Person harmless from, any and all rights, claims,
warranties, demands, debts, obligations, liabilities, costs, attorneys’ fees,
expenses, suits, losses and causes of action of any nature whatsoever, whether
known or unknown, suspected or unsuspected, matured or unmatured, fixed or
contingent relating in any way to the affairs of the Company that the
Shareholder Group may have against the Company Released Persons, in each case
with respect to events occurring prior to the date of the execution of this
Agreement (collectively, “Shareholder Group Released Claims”).

 

(ii)           The Shareholder Group understands and agrees that the Shareholder
Group Released Claims released by the Shareholder Group above include not only
those claims presently known but also include all unknown or unanticipated
claims, rights, demands, actions, obligations, liabilities, and causes of action
of every kind and character that would otherwise come within the scope of the
Shareholder Group Released Claims as described above and which if known by the
Shareholder Group would have materially affected this settlement with the
Company. The Shareholder Group understands that they may hereafter discover
facts different from or in addition to what they now believe to be true, which
if known, could have materially affected this release of the Shareholder Group
Released Claims, but they nevertheless waive any claims or rights based on
different or additional facts.

 

(iii)          With respect to the Shareholder Group Released Claims, the
Shareholder Group, for themselves and for their members, officers, directors,
assigns, agents and successors, past and present, expressly waives as of the
date of the execution of the Agreement all provisions, rights and benefits of
California Civil Code section 1542 and all provisions, rights and benefits
conferred by any law of any state or territory of the United States, or
principle of common law, which is similar, comparable or equivalent to
California Civil Code section 1542.  California Civil Code section 1542
provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

6

--------------------------------------------------------------------------------


 

(b)           The Company hereby agrees for the benefit of the Shareholder
Group, and, to the extent acting in such capacity, each controlling person,
officer, director, stockholder, agent, affiliate, employee, partner, attorney,
heir, assign, executor, administrator, predecessor and successor, past and
present, thereof, as well as the New Director, but does not include any member
of the Board (the Shareholder Group and each such person being a “Shareholder
Released Person”) as follows:

 

(i)            The Company, for itself and for its affiliates, directors,
assigns, and successors, past and present, hereby agrees and confirms that,
effective from and after the date of this Agreement, it hereby acknowledges full
and complete satisfaction of, and covenants not to sue, and forever fully
releases and discharges each Shareholder Released Person of, and holds each
Shareholder Released Person harmless from, any and all rights, claims,
warranties, demands, debts, obligations, liabilities, costs, attorneys’ fees,
expenses, suits, losses and causes of action of any nature whatsoever, whether
known or unknown, suspected or unsuspected, matured or unmatured, fixed or
contingent relating in any way to the affairs of the Company that the Company
may have against the Shareholder Released Persons, in each case with respect to
events occurring prior to the date of the execution of this Agreement
(collectively, “Company Released Claims”).

 

(ii)           The Company understands and agrees that the Company Released
Claims released by the Company above include not only those claims presently
known but also include all unknown or unanticipated claims, rights, demands,
actions, obligations, liabilities, and causes of action of every kind and
character that would otherwise come within the scope of the Company Released
Claims as described above and which if known by the Company would have
materially affected this settlement with the Shareholder Group.  The Company
understands that it may hereafter discover facts different from or in addition
to what it now believes to be true, which if known, could have materially
affected this release of the Company Released Claims, but it nevertheless waives
any claims or rights based on different or additional facts.

 

(iii)          With respect to the Company Released Claims, the Company, for
itself and for its affiliates, directors, assigns, and successors, past and
present, expressly waives as of the date of the execution of the Agreement all
provisions, rights and benefits of California Civil Code section 1542 and all
provisions, rights and benefits conferred by any law of any state or territory
of the United States, or principle of common law, which is similar, comparable
or equivalent to California Civil Code section 1542.  California Civil Code
section 1542 provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

(c)           The Parties intend that the foregoing releases be broad with
respect to the matters released, provided, however, this release of the
Shareholder Group Released Claims and the Company Released Claims shall not
include claims to enforce the terms of this Agreement; and provided further that
nothing in the foregoing release shall be deemed or construed, now or hereafter,
as limiting in any manner any right of indemnification inuring to the benefit of
any director or former director of the Company arising under the Restated
Articles, the Restated Bylaws or otherwise.

 

9.  Remedies.

 

(a)           Each of the Parties acknowledges and agrees that a breach or
threatened breach by any Party may give rise to irreparable injury inadequately
compensable in damages, and accordingly

 

7

--------------------------------------------------------------------------------


 

each Party shall be entitled to injunctive relief to prevent a breach of the
provisions hereof and to enforce specifically the terms and provisions hereof in
any state or federal court having jurisdiction, in addition to any other remedy
to which such aggrieved Party may be entitled to at law or in equity.

 

(b)           In the event a Party institutes any legal action to enforce such
Party’s rights under, or recover damages for breach of this Agreement, the
prevailing party or parties in such action shall be entitled to recover from the
other party or parties all costs and expenses, including but not limited to
reasonable attorneys’ fees, court costs, witness fees, disbursements and any
other expenses of litigation or negotiation incurred by such prevailing party or
parties.

 

10.  Notices. Any notice or other communication required or permitted to be
given under this Agreement will be sufficient if it is in writing, sent to the
applicable address set forth below (or as otherwise specified by a Party by
notice to the other Parties in accordance with this Section 12) and delivered
personally or sent by recognized overnight courier, postage prepaid, and will be
deemed given (a) when so delivered personally, or (b) if sent by recognized
overnight courier, one day after the date of sending.

 

If to the Company:

 

AVI BioPharma, Inc.

3450 Monte Villa Parkway, Suite 101

Bothell, WA 98021

Attention: Chief Executive Officer

Telephone:  (541) 738-5112

Facsimile:  (425) 489-5933

 

with copies (which shall not constitute notice to the Company) to:

 

Davis Wright Tremaine LLP

1300 SW Fifth Avenue, Suite 2300

Portland, OR 97201

Attention:  Michael Phillips

Telephone: (503) 778-5214

Facsimile: (503) 778-5299

 

and

 

Cooley Godward Kronish LLP

3175 Hanover Street

Palo Alto, CA 94304

Attention:  Nancy H. Wojtas

Telephone:  (650) 843-5819

Facsimile:  (650) 849-7400

 

if to any Shareholder Party:

 

c/o Gary T. Moomjian, Esq.

Moomjian, Waite, Wactlar & Coleman, LLP

100 Jericho Quadrangle, Suite 225

Jericho, New York 11753

Telephone: (516) 937-5900

Facsimile: (516) 937-5050

 

with a copy (which shall not constitute notice to any Shareholder Party) to:

 

8

--------------------------------------------------------------------------------


 

K&L Gates LLP

925 Fourth Avenue, Suite 2900

Seattle, Washington 98104

Attention:  Eric Simonson

Telephone:  (206) 370-7679

Facsimile:  (206) 370-6240

 

11.  Entire Agreement. This Agreement constitutes the entire agreement between
the Parties pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions of the
Parties in connection with the subject matter hereof.

 

12.  Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts and by the Parties in separate counterparts, and signature
pages may be delivered by facsimile, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 

13.  Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

14.  Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Washington, without regard
to choice of law principles that would compel the application of the laws of any
other jurisdiction.

 

15.  Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

16.  Successors and Assigns. This Agreement shall not be assignable by any of
the Parties. This Agreement, however, shall be binding on successors of the
Parties.

 

17.  Amendments. This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by all of the Parties.

 

18.  Further Action. Each Party agrees to execute such additional reasonable
documents, and to do and perform such reasonable acts and things necessary or
proper to effectuate or further evidence the terms and provisions of this
Agreement.

 

[Signatures are on the following page.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement as of
the day and year first above written.

 

 

 

 

Mr. Haywood

 

 

 

COMPANY

 

/s/ George W. Haywood

 

 

George W. Haywood

AVI BIOPHARMA, INC.

 

 

 

 

 

By:

/s/ J. David Boyle II

 

Ms. Haywood

 

 

 

 

Its:

Interim President and CEO

 

/s/ Cheryl Haywood

 

 

 

Cheryl Haywood

 

 

 

 

FUND

 

 

 

 

 

 

Rockall Emerging Markets Master Fund Limited

 

 

 

 

 

Mr. Egan

 

 

 

 

By:

Meldrum Asset Management, LLC

 

/s/ Con Egan

Its:

Investment Manager

 

Con Egan

 

 

 

 

By:

/s/ Con Egan

 

 

Name:

Con Egan

 

 

Title:

Manager

 

 

 

 

 

Mr. O’Driscoll

 

 

 

 

 

 

 

/s/ Conor O’Driscoll

MELDRUM

 

Conor O’Driscoll

Meldrum Asset Management, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Con Egan

 

 

Name:

Con Egan

 

 

Title:

Manager

 

 

 

Only for purposes of indicating agreement with Section 3(a) and Section 8 of
this Settlement Agreement

 

HUDSON

 

/s/ Leslie Hudson

 

 

Leslie Hudson

 

 

 

Only for purposes of indicating agreement with Section 3(e) of this Settlement
Agreement

 

FORREST

 

/s/ K. Michael Forrest

 

 

K. Michael Forrest

 

 

 

1

--------------------------------------------------------------------------------